Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 1 of 24
      Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 2 of 24




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

    CHRISTOPHER L. KING and
    MARK B. RETTERATH,                             Civil No.: ____________
    individually and on behalf of those
    similarly situated.

    Plaintiffs,

    vs.

    BETH SKINNER, in her Official
    Capacity as Director of the IDOC;
    IOWA DEPARTMENT OF                                CLASS ACTION COMPLAINT
    CORRECTIONS; KRIS                                    AND JURY DEMAND,
    WEITZELL, in her Official Capacity               REQUEST FOR DECLARATORY
    as Warden of the Newton                          JUDGMENT AND INJUNCTION
    Correctional Facility; NEWTON
    CORRECTIONAL FACILITY;
    STEPHEN WEIS, in his Official
    Capacity as Warden of the Clarinda
    Correctional Facility; CLARINDA
    CORRECTIONAL FACILITY,

    Defendants.


       COME NOW the Plaintiffs, Christopher L. King and Mark B. Retterath,

individually and on behalf of those similarly situated, through counsel, and for their request

for declaratory judgment, injunctive relief, and causes of action respectfully state the

following:

                                    INTRODUCTION

       1.     This case arises out of the Iowa Department of Corrections’ (“IDOC”)

administration of its visitation policies for certain defendants committed of sexual offenses

                                              1
      Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 3 of 24




at the Clarinda Correctional Facility (“CCF”) and the Newton Correctional Facility

(“NCF”). The policies, procedures, and practices of the IDOC and its employees have

resulted in violations of the constitutional and statutory rights of the Plaintiffs, both named

and those similarly situated.

       2.     The IDOC was established by the state legislature to provide for the “control,

treatment, and rehabilitation of offenders committed under law to” Iowa’s various

correctional institutions. Iowa Code § 904.102. Witih a view towards rehabilitating

prisoners, the IDOC has enacted a policy “to allow incarcerated individuals visiting

privileges to maintain and strengthen relationships with family members and friends.” OP-

MTV-04 at II. Countless studies have confirmed what Plaintiff Retterath knows to be true:

maintaining relationships with family during incarceration is an essential element in both

rehabilitating offenders and preventing recidivism upon release.

       3.     But, persons in Plaintiffs position are denied the opportunity to visit with

their children while incarcerated.

       4.     Mr. King has been convicted of sex offenses involving minors over the age

of 16, and he has not yet been able to participate in the sex offender treatment program

(SOTP). Mr. King has consistently maintained his innocence, and appealed his conviction.

Under the IDOC’s visitation policy, Mr. King has no ability to visit his minor daughter

until after he completes the SOTP, and at that time he must request special permission to

visit his daughter. This restriction harms Mr. King’s attempts at rehabilitation, and violates

his First, Fifth, and Eighth Amendment rights under the United States Constitution.

       5.     Mr. Retterath has been convicted of sex offenses involving an unrelated

                                              2
        Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 4 of 24




minor, and he has not yet been able to participate in the sex offender treatment program.

Mr. Retterath has consistently maintained his innocence and appealed his conviction.

Under the IDOC’s visitation policy, Mr. Retterath has no ability to visit his minor children.

         6.       Accordingly, Plaintiffs Christopher King and Mark Retterath bring this

action for a declaratory judgment, injunctive relief, violations of 42 U.S.C. § 1983, and

violations of the Iowa Constitution.

                                            PARTIES

   I.          Named Plaintiffs

         7.       Plaintiff Christopher King is incarcerated at the CCF and a citizen and

resident of Iowa at all times material to the events complained of herein.

         8.       Plaintiff Mark Retterath is incarcerated at the NCF and a citizen and resident

of Iowa at all times material to the events complained of herein.

   II.         Named Defendants

         9.       Defendant Beth Skinner is believed to be a citizen and resident of Iowa and

is the current Director of the IDOC.

         10.      Defendant Kris Weitzell is believed to be a citizen and resident of Iowa and

is the Warden of the NCF.

         11.      Defendant Stephen Weiss is believed to be a citizen and resident of Iowa and

the Warden of the CCF.

         12.      Defendant Iowa Department of Corrections is a recognized department

within the State of Iowa that is responsible for the control, treatment, and rehabilitation of

offenders committed under law to Iowa’s penitentiaries and correctional facilities. See

                                                 3
      Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 5 of 24




Iowa Code § 904.102.

   III.       Putative Class

       13.       Plaintiffs properly maintain this action for themselves, and as a class action

pursuant to Federal Rule of Civil Procedure 23 for all others who have been denied certain

constitutional rights with regard to the visitation policies that are established by the IDOC

and administered at the CCF. Those persons for, and on whose behalf, this action is

brought herein shall be referred to as the “Putative Class.”

       14.       The Putative Class is defined as individuals who are incarcerated having been

convicted of sex offenses, and who have minor children, who, now or in the future, are

unconstitutionally prevented from visiting with their children as a result of the IDOC

visitation policies.

       15.       The Putative Class is sufficiently numerous that joinder of all members is

impracticable. Based on information or belief, the IDOC classifies between 800 and 1,000

incarcerated individuals as required to complete the SOTP prior to discharge. It is unknown

how many of those individuals have minor children, and how many of those individuals

are not reasonably considered a risk to their own minor children. Further, the fluid nature

of the Putative Class, with inmates entering or being discharged from the IDOC, makes

joinder impracticable.

       16.       Plaintiffs raise questions of fact and law that are common to all members of

the Putative Class.

       17.       Questions of fact and law common to the Putative Class include, but are not

limited to:

                                                4
      Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 6 of 24




             a. Whether the named Defendants, through their actions and/or
                omissions, have violated the civil and constitutional rights of inmates
                by prohibiting them from having visits with their own minor children
                without establishing that Defendants would be a risk to their own
                minor children;

             b. Whether the named Defendants, through their actions and/or
                omissions, have violated the civil and constitutional rights of inmates
                by exercising deliberate disregard for the serious psychological or
                psychiatric needs of inmates who cannot, as a result of Defendants’
                actions, have visits with their own minor children;

             c. Whether the Putative Class is entitled to declaratory and injunctive
                relief to vindicate the rights that they have been denied.

       18.      The claims that the named Plaintiffs raised herein, and the resulting harms

and substantival risks of serious harm, are typical to those of the Putative Class.

       19.      The named Plaintiffs will fairly and adequately represent and protect the

interests of the Putative Class.

       20.      Named Defendants have acted or refused to act on grounds that are generally

applicable to the Putative Class and injunctive and declaratory relief are appropriate

respecting the Putative Class as a whole.

                               JURISDICTION AND VENUE

       21.      Jurisdiction of the Court is invoked under 28 U.S.C. §§ 1331 and 1343(a)(3).

       22.      The supplemental jurisdiction of this Court to hear and decide the pendent

claims arising out of state law is invoked pursuant to 28 U.S.C. § 1367.

       23.      All events and actions referenced in this Complaint occurred in the Southern

District of Iowa, therefore venue is proper under 28 U.S.C § 1391(b)(2).




                                               5
        Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 7 of 24




                                FACTUAL BACKGROUND

   I.         Department of Corrections Generally

        24.      The Defendant IDOC controls and operates two penitentiaries and at least

five correctional facilities across Iowa, including CCF and NCF.

        25.      The IDOC is responsible for the treatment and rehabilitation of all

individuals committed to its custody within each penitentiary and/or correctional facility.

        26.      Incarcerated individuals are commonly required to participate in treatment

programs administered by the IDOC, including but not limited to substance abuse treatment

programming,       batterers’   treatment   programming,   and   sex   offender   treatment

programming.

        27.      “It is the policy of the IDOC to allow incarcerated individuals visiting

privileges to maintain and strengthen relationships with family and friends.” IDOC Policy

and Procedures, Ch. 5 § II, Incarcerated Individual Visiting, OP-MTV-04 (hereinafter

“IDOC Visiting Policy.” Inmates are generally permitted to be visited by any members of

their immediate family and up to six members of their extended family or friends, provided

that the visitor complies with the IDOC’s procedures for the safety and security of the

prisons. IDOC Visiting Policy §§ IV(A)(1).

        28.      Although minor immediate family members are generally permitted to visit

incarcerated individuals, the IDOC restricts minor visitors for individuals convicted of sex

offenses against minors.

        29.      An incarcerated individual convicted of sex offenses with against minors

cannot have any minor visitors unless (1) he or she has completed the Sex Offender

                                               6
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 8 of 24




Treatment Program (SOTP), and (2) the Sex Offender Treatment Team approves the

request in consultation with the Office of Victims and Restorative Justice.

         30.      The SOTP, which is currently offered exclusively at the Newton Correctional

Facility, is the only program available for offenders to complete which meets the

requirements for having minor visitors while incarcerated.

         31.      Participation in the SOTP is not guaranteed upon conviction and

incarceration for a sex offense against minors. Upon information and belief, the SOTP at

the Newton Correctional Facility has a maximum capacity of 200 offenders at a time. Upon

information and belief, between 800 and 1,000 incarcerated individuals are required to

complete the SOTP program. Upon information and belief, the program takes an average

of 11.5 months to complete.

   II.         Allegations Specific to Plaintiffs

         32.      On September 26, 2016, Plaintiff Christopher King was convicted on two

counts of third-degree sexual abuse, each a class “C” felony in violation of Iowa Code §

709.4; one count of assault with intent to commit sex abuse, an aggravated misdemeanor

in violation of Iowa Code § 709.11(3); and one count of assault by penetration of genitalia

with an object, a class “C” felony in violation of Iowa Code § 708.2(5) in State v. King,

Des Moines County Case No. FECR006909. Each of King’s convictions involved an

unrelated minor between the age of 16 and 17.

         33.      As part of the sentence, King was ordered to serve an indeterminate term of

confinement of not more than thirty-two years’ imprisonment, with all counts of conviction

running consecutively to each other.

                                                    7
      Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 9 of 24




       34.    King’s convictions subject him to the SOTP as required by official IDOC

policies and procedures.

       35.    On September 27, 2016, King was committed to the custody of the IDOC.

       36.    As of the date of the filing of this Complaint, King’s Tentative Discharge

Date is April 30, 2021.

       37.    As of the date of the filing of this Complaint, King is housed at the Clarinda

Correctional Facility.

       38.    As of the date of the filing of this Complaint, King has been unable to

participate in the SOTP despite his desire to do so.

       39.    King has not had any visits with his minor daughter since his incarceration

for this offense. Because King cannot complete the SOTP, King has no opportunity to visit

with his minor daughter.

       40.    On August 20, 2016, Plaintiff Mark Retterath was convicted on one count of

sexual abuse in the third degree, a class “C” felony in violation of Iowa Code § 709.4(1)(a);

solicitation to commit murder, a lass “C” felony in violation of Iowa Code § 707.3A; and

attempted murder, a class “B” felony in violation of Iowa Code § 707.11. State v. Retterath,

Mitchell County Case No. FECR024846. On appeal, Mr. Retterath’s conviction for

attempted murder was reversed, and the Iowa Court of Appeals remanded that count for

dismissal. The court further conditionally reversed and remanded the solicitation to commit

murder count pursuant to a violation of Iowa Code § 622.10(4)(a)(2)(b). State v. Retterath,

No. 16-1710, Iowa Ct. App. Dec. 20, 2017. The solicitation count is still pending.

       41.    Retterath was sentenced to an indeterminate sentence not to exceed 10 years

                                             8
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 10 of 24




on the sexual abuse in the third degree count.

       42.    On October 17, 2016, Retterath was committed to the custody of the IDOC.

       43.    As of the date of this filing, Retterath’s tentative discharge date is January

12, 2023.

       44.    Retterath’s convictions require him to participate in the SOTP. To date, he

has not been able to participate in the SOTP.

       45.    As of the date of filing this complaint, Retterath is an inmate at the NCF.

       46.    Retterath has not had any visits with his minor children since his

incarceration for this offense. Because he cannot participate in the SOTP, he will not be

able to visit his minor children until he is released.

   A. The Putative Class

       47.    As described supra, this action is brought on behalf of all persons who are

incarcerated for sex offenses against minors who are not reasonably a risk to their own

children and, now or in the future, are required by the IDOC to participate in and complete

the SOTP prior to getting permission to visit their children.

                                  CAUSES OF ACTION

                                   COUNT I
          CIVIL RIGHTS VIOLATION PURSUANT TO 42 U.S.C. § 1983
        VIOLATION OF FIRST AMENDMENT TO THE UNITED STATES
                               CONSTITUTION
                           Right to Free Association
                 (Against Defendants Skinner, Wetzel, and Weis)

       48.    Plaintiffs replead paragraphs one through 47 as if fully set forth herein.

       49.    Defendants Skinner, Wetzel, and Weis are all persons for the purpose of a


                                               9
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 11 of 24




Section 1983 action for damages.

       50.      At all times material hereo, Defendants Skinner, Wetzel, and Weis’ actions

and/or omissions were made under the color of authority and law as officials for the State

of Iowa and the IDOC.

       51.      Plaintiffs King and Retterath, in addition to each and every member of the

Putative Class, have a protected interest in freedom of association with their minor children

as guaranteed by the First Amendment to the United States Constitution.

       52.      Beginning with the IDOC’s determination that the Plaintiffs must complete

the SOTP while incarcerated, the Defendants Skinner, Wetzel, and Weis caused and/or

engaged in a pattern of conduct that violated the Plaintiffs’ clearly established

constitutional right to freedom of association, to wit:

             a. Failing to place the Plaintiffs into the SOTP for an indeterminable
                amount of time;

             b. Denying visits with Plaintiffs’ children as a result of Defendants’
                failure to place Plaintiffs in the SOTP for an indeterminable amount
                of time;

             c. Foreclosing the possibility that Plaintiffs will be able to maintain a
                relationship with their children prior to their release.

       53.      The named Plaintiffs have demonstrated a willingness and/or desire to

participate in and complete the SOTP.

       54.      The named Plaintiffs has demonstrated a desire to visit with their children,

even seeking permission to visit with their children in spite of not having yet completed

the SOTP program.

       55.      The named Plaintiffs are afforded no alternative means to gain the right to

                                              10
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 12 of 24




visit with their children under the IDOC’s policy and procedures.

       56.      The Defendants Skinner, Wetzel, and Weis violated the Plaintiffs’ First

Amendment Right to the United States Constitution to free association with members of

their own family.

       57.      This violation is not rationally related to a legitimate government interest, as

children are permitted to visit other, more dangerous offenders.

       58.      Reasonable alternative regulations exist to a blanket ban on visiting children,

even from one’s own family, as evidenced by the IDOC’s own policies.

       59.      The Defendants Skinner, Wetzel, and Weis demonstrated a deliberate

indifference to and/or reckless disregard of Plaintiffs’ civil and constitutional rights by their

unlawful administration of the IDOC correctional institutions and facilities.

       60.      The Defendants Skinner, Wetzel, and Weis’ conduct was a cause of damages

to the Plaintiffs, including emotional pain and suffering and attorney fees and costs

associated with prosecuting this action.

       61.      The named Defendants’ actions were willful, wanton, unlawful, and in gross

disregard of the Plaintiffs’ civil rights, justifying an award of punitive damages.

       62.      As a direct and proximate result of Defendants Skinner, Wetzel, and Weis’

illegal and unjustified conduct, the Plaintiffs were injured and are entitled to recover for

what they have suffered in the past and will suffer in the future suffer, including:

             a. Deprivation of constitutional rights;

             b. Humiliation, degradation, public ridicule, and past and future
                emotional distress;


                                               11
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 13 of 24




            c. Actual and compensatory damages, including but not limited to past,
               present and future pain and suffering and other economic losses;

            d. Punitive damages;

            e. All expenses associated with the prosecution of the instant action,
               including, but not limited to, court costs, anticipated discovery
               expenses, anticipated expert expenses, and the maximum legally
               allowable judgment interest; and

            f. Any other expenses allowed by federal or state law, including but not
               limited to reasonable attorney’s fees and costs pursuant to 42 U.S.C.
               § 1988.

      WHEREFORE the Plaintiffs, King and Retterath, and on behalf of those similarly

situated, pray for Judgment against Defendants Skinner, Wetzel, and Weis as follows:

            a. Compensation for violation of constitutional rights, pain, suffering,
               mental anguish, and humiliation; and

            b. Plaintiff’s cost in this action, including reasonable attorney fees and
               costs pursuant to 42 U.S.C. § 1988;

            c. Punitive damages; and

            d. Such relief as the Court deems just and equitable.

                                COUNT II
       CIVIL RIGHTS VIOLATION PURSUANT TO 42 U.S.C. § 1983
  VIOLATION OF FOURTEENTH AMENDMENT TO THE UNITED STATES
                             CONSTITUTION
                    Right to Equal Protection of the Law
               (Against Defendants Skinner, Wetzel and Weis)

      63.      Plaintiffs replead paragraphs one through 62 as if fully set forth herein.

      64.      Defendants Skinner, Wetzel, and Weis are all persons for the purpose of a

Section 1983 action for damages.

      65.      At all times material hereto, Defendants Skinner, Wetzel, and Weis’ actions


                                              12
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 14 of 24




and/or omissions were made under the color of authority and law as officials and/or

employees of the IDOC.

       66.    The Plaintiffs are entitled to equal protection and treatment under the law as

guaranteed by the Fourteenth Amendment to the United States Constitution.

       67.    Defendants Skinner, Wetzel, and Weis have engaged in a course of conduct

that has deprived the Plaintiffs of their right to equal protection under the law, to wit,

prohibiting Plaintiffs from visiting their own children without an individualized

determination that they are a danger to those children, and placing insurmountable barriers

in front of Plaintiffs before they are permitted to visit with their children, that do not apply

to other prisoners.

       68.    The illegal and unconstitutional course of conduct undertaken by the named

Defendants has resulted in the Plaintiffs being deprived of their constitutional right to Equal

Protection.

       69.    The named Defendants’ course of conduct was the cause of additional

damages to the Plaintiffs, including emotional pain and suffering and attorney fees and

costs associated with prosecuting this action.

       70.    The named Defendants’ conduct was willful, wanton, unlawful, and in gross

disregard of the Plaintiffs’ civil and consittutional rights, justifying an award of punitive

damages.

       71.    As a direct and proximate result of Defendants Skinner, Wetzel and Weis’

illegal and unjustified conduct, the Plaintiffs were injured and are entitled to recover for

what they have suffered in the past and will suffer in the future suffer, including:

                                              13
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 15 of 24




            a. Deprivation of constitutional rights;

            b. Humiliation, degradation, public ridicule, and past and future
               emotional distress;

            c. Actual and compensatory damages, including but not limited to past,
               present and future pain and suffering and other economic losses;

            d. Punitive damages;

            e. All expenses associated with the prosecution of the instant action,
               including, but not limited to, court costs, anticipated discovery
               expenses, anticipated expert expenses, and the maximum legally
               allowable judgment interest; and

            f. Any other expenses allowed by federal or state law, including but not
               limited to reasonable attorney’s fees and costs pursuant to 42 U.S.C.
               § 1988.

      WHEREFORE the Plaintiffs, King and Retterath, and on behalf of those similarly

situated, pray for Judgment against Defendants Skinner, Wetzel, and Weis as follows:

            a. Compensation for violation of constitutional rights, pain, suffering,
               mental anguish, and humiliation; and

            b. Plaintiff’s cost in this action, including reasonable attorney fees and
               costs pursuant to 42 U.S.C. § 1988;

            c. Punitive damages; and

            d. Such relief as the Court deems just and equitable.

                                 COUNT III
       CIVIL RIGHTS VIOLATION PURSUANT TO 42 U.S.C. § 1983
  VIOLATION OF EIGHTH AND/OR FOURTEENTH AMENDMENT TO THE
                    UNITED STATES CONSTITUTION
            Right to be Free from Cruel and Unusual Punishment
               (Against Defendants Skinner, Wetzel, and Weis)

      72.      Plaintiffs replead paragraphs one through 71 as if fully set forth herein.

      73.      Defendants Bartruff, Skinner, Wetzel, and Weis are all persons for the

                                              14
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 16 of 24




purpose of a Section 1983 action for damages.

       74.    At all times material hereto, Defendants Skinner, Wetzel, and Weis’ actions

and/or omissions were made under the color of authority and law as officials and/or

employees of the IDOC.

       75.    The Plaintiffs, as incarcerated individuals, maintain their constitutional

rights, including their First Amendment right to free association and their Fourteenth

Amendment right to Equal Protection. Defendants’ illegal actions to deprive Plaintiffs of

their constitutional rights constitutes cruel and unusual punishment.

       76.    Further, visiting and maintaining relationships with one’s family and

children is an essential part of rehabilitating prisoners. Prisoners who cannot visit with their

family during incarceration are deprived of the opportunity to hve an adequate support

system upon their release from the IDOC.

       77.    Based on the policies, procedures, and reckless practices of the IDOC,

Defendants Skinner, Wetzel and Weis have engaged in a course of conduct that has failed

to recognize the Plaintiffs’ constitutional rights under the Eighth Amendment, and thereby

deprived the Plaintiffs of their civil and constitutional rights.

       78.    Defendants Skinner, Wetzel, and Weis demonstrated a deliberate

indifference to and/or a reckless disregard of the Plaintiffs’ civil and constitutional rights.

       79.    Defendants Skinner, Wetzel, and Weis knew of a substantial risk of serious

harm that the Plaintiffs would suffer as a result of these policies, procedures, and practices.

       80.    The named Defendants’ conduct was a cause of damages to the Plaintiffs,

including emotional pain and suffering and attorney fees and costs associated with

                                               15
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 17 of 24




prosecuting this action.

       81.      The named Defendants’ conduct was willful, wanton, unlawful, and in gross

disregard of the Plaintiffs’ civil and consittutional rights, justifying an award of punitive

damages.

       82.      As a direct and proximate result of Defendants Skinner, Wetzel, and Weis’

illegal and unjustified conduct, the Plaintiffs were injured and are entitled to recover for

what they have suffered in the past and will suffer in the future suffer, including:

             a. Deprivation of constitutional rights;

             b. Humiliation, degradation, public ridicule, and past and future
                emotional distress;

             c. Actual and compensatory damages, including but not limited to past,
                present and future pain and suffering and other economic losses;

             d. Punitive damages;

             e. All expenses associated with the prosecution of the instant action,
                including, but not limited to, court costs, anticipated discovery
                expenses, anticipated expert expenses, and the maximum legally
                allowable judgment interest; and

             f. Any other expenses allowed by federal or state law, including but not
                limited to reasonable attorney’s fees and costs pursuant to 42 U.S.C.
                § 1988.

       WHEREFORE the Plaintiffs, King and Retterath, and on behalf of those similarly

situated, pray for Judgment against Defendants Skinner, Wetzel and Weis as follows:

             a. Compensation for violation of constitutional rights, pain, suffering,
                mental anguish, and humiliation; and

             b. Plaintiff’s cost in this action, including reasonable attorney fees and
                costs pursuant to 42 U.S.C. § 1988;


                                               16
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 18 of 24




             c. Punitive damages; and

             d. Such relief as the Court deems just and equitable.

                              COUNT IV
 VIOLATION OF ARTICLE I, SECTION SIX OF THE IOWA CONSTITUTION
                  Right to Equal Protection of the Law
             (Against Defendants Skinner, Wetzel, and Weis)

       83.      Plaintiffs replead paragraphs one through 82 as if fully set forth herein.

       84.      At all times material hereto, Defendants Skinner, Wetzel, and Weis’ actions

and/or omissions were made under the color of authority and law as officials and/or

employees of the IDOC.

       85.      The Plaintiffs are entitled to equal protection and treatment under the law as

guaranteed by article I, section 6 of the Iowa Constitution.

       86.      Defendants Skinner, Wetzel, and Weis have engaged in a course of conduct

that has deprived the Plaintiffs of their right to equal protection under the law, to wit:

prohibiting Plaintiffs from visiting their own children without an individualized

determination that they are a danger to those children, and placing insurmountable barriers

in front of Plaintiffs before they are permitted to visit with their children, that do not apply

to other prisoners.

       87.      The illegal and unconstitutional course of conduct undertaken by the named

Defendants has resulted in the Plaintiffs being deprived of their constitutional right to equal

protection.

       88.      The named Defendants’ course of conduct was the cause of additional

damages to the Plaintiffs.


                                               17
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 19 of 24




       89.      The named Defendants’ conduct was willful, wanton, unlawful, and in gross

disregard of the Plaintiffs’ civil and consittutional rights, justifying an award of punitive

damages.

       90.      Plaintiffs hereby request reasonable attorney fees and costs associated with

prosecuting this action as Defendants’ violation of their constitutional rights was

oppressive, conniving, harsh, cruel, and or tyrannical.

       91.      As a direct and proximate result of Defendants Skinner, Wetzel, and Weis’

illegal and unjustified conduct, the Plaintiffs were injured and are entitled to recover for

what they have suffered in the past and will suffer in the future suffer, including:

             a. Deprivation of constitutional rights;

             b. Humiliation, degradation, public ridicule, and past and future
                emotional distress;

             c. Actual and compensatory damages, including but not limited to past,
                present and future pain and suffering and other economic losses;

             d. Punitive damages;

             e. All expenses associated with the prosecution of the instant action,
                including, but not limited to, court costs, anticipated discovery
                expenses, anticipated expert expenses, and the maximum legally
                allowable judgment interest; and

             f. Any other expenses allowed by federal or state law, including but not
                limited to reasonable attorney’s fees and costs at common law.

       WHEREFORE the Plaintiffs, King and Retterath, and on behalf of those similarly

situated, pray for Judgment against Defendants Skinner, Wetzel, and Weis as follows:

             a. Actual, compensatory, consequential, and all other allowable
                damages against Defendants in an amount yet to be determined;


                                               18
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 20 of 24




             b. Plaintiff’s cost in this action, including reasonable attorney’s fees and
                costs at common law;

             c. Punitive damages; and

             d. Such relief as the Court deems just and equitable.

                                    COUNT V
          VIOLATION OF ARTICLE I, SECTION SEVENTEEN OF THE
                             IOWA CONSTITUTION
               Right to be Free from Cruel and Unusual Punishment
                              (Against All Defendants)

       92.      Plaintiffs replead paragraphs one through 91 as if fully set forth herein.

       93.      At all times material hereto, Defendants Skinner, Wetzel, and Weis’ actions

and/or omissions were made under the color of authority and law as officials and/or

employees of the IDOC.

       94.      The Plaintiffs, as incarcerated individuals, do not shed their constitutional

rights under the Iowa Constitution at the prison door. Denying plaintiffs the protections of

the Iowa Constitution as a result of their incarceration violates article I, section 17 of the

Iowa Constitution’s prohibition against cruel and unusual punishment.

       95.      Further, visiting and maintaining relationships with one’s family and

children is an essential part of rehabilitating prisoners. Prisoners who cannot visit with their

family during incarceration are deprived of the opportunity to hve an adequate support

system upon their release from the IDOC.

       96.      Based on the policies, procedures, and reckless practices of the IDOC,

Defendants Skinner, Wetzel, and Weis have engaged in a course of conduct that has failed

to provide the Plaintiffs with protections for their constitutional rights, and to provide


                                               19
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 21 of 24




appropriate opportunities for rehabilitation.

       97.      Defendants Skinner, Wetzel, and Weis demonstrated a deliberate

indifference to and/or a reckless disregard of the Plaintiffs’ civil and constitutional rights.

       98.      Defendants Skinner, Wetzel, and Weis knew of a substantial risk of serious

harm that the Plaintiffs would suffer as a result of these policies, procedures, and practices.

       99.      The named Defendants’ conduct was a cause of damages to the Plaintiffs.

       100.     The named Defendants’ conduct was willful, wanton, unlawful, and in gross

disregard of the Plaintiffs’ civil and consittutional rights, justifying an award of punitive

damages.

       101.     Plaintiffs hereby request reasonable attorney fees and costs associated with

prosecuting this action as Defendants’ violation of their constitutional rights was

oppressive, conniving, harsh, cruel, and or tyrannical.

       102.     As a direct and proximate result of Defendants Skinner, Wetzel, and Weis’

illegal and unjustified conduct, the Plaintiffs were injured and are entitled to recover for

what they have suffered in the past and will suffer in the future suffer, including:

             a. Deprivation of constitutional rights;

             b. Humiliation, degradation, public ridicule, and past and future
                emotional distress;

             c. Actual and compensatory damages, including but not limited to past,
                present and future pain and suffering and other economic losses;

             d. Punitive damages;

             e. All expenses associated with the prosecution of the instant action,
                including, but not limited to, court costs, anticipated discovery
                expenses, anticipated expert expenses, and the maximum legally

                                                20
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 22 of 24




             allowable judgment interest; and

          f. Any other expenses allowed by federal or state law, including but not
             limited to reasonable attorney’s fees and costs at common law.

      WHEREFORE the Plaintiffs, King and Retterath, and on behalf of those similarly

situated, pray for Judgment against Defendants Skinner, Wetzel, and Weis as follows:

          a. Actual, compensatory, consequential, and all other allowable
             damages against Defendants in an amount yet to be determined;

          b. Plaintiff’s cost in this action, including reasonable attorney’s fees and
             costs at common law;

          c. Punitive damages; and

          d. Such relief as the Court deems just and equitable.

                                    COUNT VI
                            RESPONDEAT SUPERIOR
                 (Against Defendant Iowa Department of Corrections)

      103.   Plaintiffs replead paragraphs one through 102 as if fully set forth herein.

      104.   At all times material hereto, an employer–employee relationship existed

between the Defendant IDOC, as employer, and Defendants Skinner, Wetzel, and Weis, as

employees.

      105.   At all times material hereto, Defendants Skinner, Wetzel, and Weis were

acting within the scope of their employment with Defendant IDOC.

      106.   Under the doctrine of respondeat superior, Defendant IDOC is liable for the

aforementioned conduct and/or omissions of Defendants Skinner, Wetzel, and Weis.

      107.   As a result of the conduct and/or omissions of Defendants Skinner, Wetzel,

and Weis, the named Plaintiffs and members of the Putative Class have sustained damages


                                            21
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 23 of 24




and injuries as previously set forth in this Complaint.

       WHEREFORE the Plaintiffs, King and Retterath, and on behalf of those similarly

situated, pray for Judgment against Defendants Skinner, Wetzel, and Weis as follows:

          a. Compensation for violation of constitutional rights, pain, suffering,
             mental anguish, and humiliation; and

          b. Plaintiffs’ cost in this action, including reasonable attorney fees and
             interest and costs as allowed by law;

          c. Such other relief as the Court deems just and equitable under the
             circumstances.

                                REQUEST FOR RELIEF

       WHEREFORE, in addition to the relief requested supra, Plaintiffs

respectfully request that this Court:

          a. Order that Plaintiffs may maintain this action as a class action
             pursuant to Rules 23(a) and (23)(b)(2) Federal Rules of Civil
             Procedure and issue a certification order pursuant to Rule 23(c). The
             undersigned further requests he be appointed as class counsel pursuant
             to Rule 23(g) of the Federal Rules of Civil Procedure.

          b. Pursuant to 28 U.S.C. § 2201(a) and Rule 57 of the Federal Rules of
             Civil Procedure, declare unconstitutional and unlawful Defendants’
             conduct as alleged herein as a violation of the Plaintiffs’ rights under
             the First Amendment; the Eighth Amendment; the Equal Protection
             Clause of the Fourteenth Amendment; and/or the provisions of the
             Iowa Consititution that have been violated as alleged herein.

          c. Grant permanent injunctive relief to enjoin the Defendants from
             subjecting Plaintiffs to policies, procedures, and/or practices that
             violate the Plaintiffs’ federal and state constitutional rights, including
             as follows:

                i.   Order Defendants to grant Plaintiffs’ an individualized review
                     that would enable them to visit with their own minor children
                     in a manner equal with every other prisoner in the IDOC;


                                             22
     Case 4:20-cv-00175-SMR-HCA Document 1 Filed 06/05/20 Page 24 of 24




                 ii.   Order the Defendant IDOC to ensure adequate resources
                       and/or funding are available to ensure that Plaintiffs are given
                       a meaningful opportunity to visit with their family, on the same
                       basis as other prisoners in the IDOC;

                iii.   Enjoin the Defendants from recognizing only the NCF’s
                       overburdened SOTP as a sufficient prerequisite to gain an
                       opportunity to visit with Plaintiffs’ own minor children;

           d. Grant such other relief as the Court may deem just and proper under
              the circumstances.

                                       JURY DEMAND

       Plaintiffs hereby demand a trial by jury in this matter on all claims to which

Plaintiffs are entitled to a jury.

                                 PARRISH KRUIDENIER DUNN BOLES GRIBBLE
                                 GENTRY BROWN BERGMANN & MESSAMER,
                                 L.L.P.

                                 By:     /s/ Alfredo Parrish
                                       Alfredo Parrish           AT0006051
                                       2910 Grand Avenue
                                       Des Moines, Iowa 50312
                                       Telephone: (515) 284-5737
                                       Facsimile: (515) 284-1704
                                       E-Mail: aparrish@parrishlaw.com
                                       ATTORNEY FOR PLAINTIFF




                                               23
